Hall, J.,
Dissenting. — I dissent from the first paragraph of the foregoing opinion. The prevailing rule in this country is as therein stated, but that rule is not recognized in all-of the states of this country. As said by Mr. Daniel, in his work on Negotiable Instruments (sec. 45a): “ In Massachusetts, it is considered essential to the negotiability óf the note that it be payable at a definite time, or a time that can be made definite at the election of the holder. And accordingly that an instrument given with a mortgage, promising to pay a certain sum in a year or a half from date, or sooner, at the option-of the mortgageor, with interest at a certain rate during the term of the mortgage, was not a negotiable note.” Stutts v. Silva, 119 Mass. 137. The Massachusetts view of this subject has been approved by our Supreme Court in Chouteau v. Allen, 70 Mo. 339. In that case it is said: “Any contingency, either as to the amount to be paid, or as to the time when payment is to occur, robs the paper of that certainty which is one of the chief essentials of negotiability.” The instruments in that case were certain bonds which contained this clause, “but the company reserve the right to pay the same at any time to be named by them, by adding to the principal a sum equal to twenty per cent., thereof.” In speaking of that case, in connection with the views held in Massachusetts, Mr. Daniel states that it approves the said view, although the decision was clearly right for another reason, i. e., that *125tlie amount payable was not certain. In my‘opinion Mr. Daniel correctly states tlie meaning and effect of the decision of our ¡Supreme Court in that case. The court, in that case, said further: “In the present instance, it is obvious that it depends upon the 'exercise of the reserved option of the maker when the amount specified in the bond, plus twenty per cent, thereof, is to be paid, so that the time of payment depends, not upon the face of the paper, but upon the option of the maker. We, therefore, regard the bonds as non-negotiable in form.”
By the amendment to the constitution creating this court it is made our duty to follow the last decision of our Supreme Court on any question of law. Therefore, without expressing my view as to what ought to be the rule on this subject, I think that this court should hold that the note in suit is non-negotiable ; and that the judgment of the circuit court should be reversed because that court tried the case on the theory that the note was negotiable.
I give no opinion as to the views expressed in the second paragraph of the foregoing opinion.